  Case 19-00865      Doc 2     Filed 06/26/19    Entered 06/26/19 16:37:04              Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 12459-IAS-CC-032955535


                                                               12459-IAS-CC-032955535




                    CERTIFICATE OF COUNSELING

I CERTIFY that on June 11, 2019, at 9:35 o'clock PM PDT, Trent Rogers
received from Abacus Credit Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Southern District of Iowa, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   June 11, 2019                           By:      /s/Camille Yui


                                                Name: Camille Yui


                                                Title:   Credit Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
